Citation Nr: 1704698	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-32 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder as secondary to a service-connected right knee disability.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar spine strain with degenerative disc disease and spondylosis.

3.  Entitlement to additional compensation on behalf of dependent child, O.W.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to March 2004 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In December 2013, the Board remanded the claim for a higher rating for the lumbar spine disability, as well as a claim for service connection for a right knee disorder, for further development.  The Board also denied a number of claims, including a petition to reopen a claim for service connection for a left groin disorder, as well as service connection for a right groin disorder, left knee disorder, and erectile dysfunction.  The Veteran appealed these four denials to the United States Court of Appeals for Veterans Claims (Court). 

In January 2015, the Court vacated the December 2013 Board decision on the four claims involving the left groin, right groin, left knee, and erectile dysfunction, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

In August 2015, the Board reopened the claim for service connection for a left groin disorder and remanded the matter, on the merits, for further development.  The Board also remanded the claims for service connection for a right groin disorder, left knee disorder, and erectile dysfunction for further development.  The Board noted that the claims for service connection for a right knee disorder and a higher rating for the service-connected lumbar spine disability remained pending in remand status from the December 2013 remand.

In July 2016, the RO granted service connection for a left groin disorder, right groin disorder, right knee disorder, and erectile dysfunction.  As these claims are now resolved, they will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed.  Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The above-captioned claims represent the entirety of the appeal now remaining.

As described in the remand below, the claim for entitlement to additional compensation on behalf of dependent child, O.W., has been included on the title page pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

Additionally, as the parties explained in the Joint Motion, the Veteran does not intend to pursue the claim for service connection for a left knee disorder on a theory of direct service connection, and it is predicated on a theory of secondary service connection only.  The claim has been characterized on the title page accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016 and August 2016 supplemental statements of the case (SSOCs), the RO readjudicated the claims for a left knee disorder and lumbar spine disability.  In response to each SSOC, the Veteran's attorney submitted VA Form 9's requesting a Board hearing by live videoconference at his local VA office.  

In Cook v. Snyder, No. 15-0873 (Vet. App. Jan. 31, 2017), the Court held that 38 C.F.R. § 7107(b) is properly interpreted as allowing a VA claimant the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings.  Here, while a hearing was previously held in May 2011, as this matter was remanded by the Court in January 2015 and the Veteran now requests another hearing, the Board will remand the case for an additional hearing pursuant to Cook.   

With regard to the claim for entitlement to additional compensation on behalf of dependent child, O.W., in November 2015 the Veteran submitted a timely notice of disagreement (NOD) in response to a November 2014 determination of dependency benefits.  It is not entirely clear to the Board whether this matter has been resolved as the Veteran stated he was seeking retroactive payment for O.W. and recent monthly entitlement letters, including an August 24, 2016 letter, for example, indicate such retroactive payment.  However, as VACOLS (Veterans Appeals Control and Locator System) shows an open appeal stream on this matter, and resolving any doubt in favor of the Veteran, the claim will be remanded to the AOJ for the issuance of a Statement of the Case (SOC).  38 C.F.R. §19.9(c) (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a SOC on the claim for additional compensation on behalf of dependent child, O.W..  The Veteran and his attorney must be advised that for the Board to have jurisdiction in this matter, he must file a timely substantive appeal responding to the SOC. Should the Veteran submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2.  Schedule the Veteran for a videoconference hearing in accordance with the July 2016 and August 2016 requests of his attorney.  Appropriate notification must be given to the Veteran and his attorney, and the notice must be documented and associated with his claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




